DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Nov. 2, 2021 has been entered. Claims 6, 10, 12, 46 and 48-52 are pending. Claims 6, 48 and 50-51 have been amended. Claim 52 is new. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10, 12, 46 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner (US Patent No. 7,146,737 B2; Dec. 12, 2006) in view of Raczkowski (US Patent No. 4,807,361; Feb. 28, 1989), Duncan et al. (US Patent No. 3,816,875; June 18, 1974), and Geissler (US 2010/0325895 A1; Dec. 30, 2010; already made of record). 
Regarding claims 6 and 48, Boerner discloses a mandolin kitchen slicer for manually cutting fruits and vegetables having a base body, a guide surface on the base that is able to support food moved to and fro on the guide surface, a stationery blade connected to the base body having a cutting edge that is offset in relation to the guide surface to form a gap between the guide surface and the cutting edge. Boerner further teaches that the offset distance determines the thickness of the food cut with the blade (col 6 line 55 – col 7 line 20, See Figures).

Raczkowski discloses a cutting tool that has lubricating unit (10) mounted to the body of the cutting tool for holding a lubrication fluid that is applied to the cutting blade to reduce heat generated from friction (col 2 lines 5-65; See Figures). Raczkowski teaches that the lubricating unit comprises a container (32), corresponding to applicant’s reservoir, and an outlet unit (50) comprising nozzle (52), corresponding to applicant’s supply line, for holding a lubrication fluid and supplying the fluid to the cutting blade through the nozzle (See Figures; col 2 lines 34-50). The lubrication unit comprising the container, outlet unit and nozzle are considered to correspond to applicant’s applicator. Raczkowski further teaches that part of the applicator is mounted to the cutting tool by a bracket (76), which corresponds to applicant’s compartment in the base body as it is attached to the body below the blade, that has space to receive the applicator and retain the applicator in the compartment. While Raczkowski only discloses that part of the applicator (e.g. the nozzle unit) is retained within the bracket, or compartment, the examiner notes that the claims do not require that the entire applicator unit fit within the compartment and therefore as Raczkowski discloses that part of the applicator that holds and supplies fluid to the cutting blade is retained within a compartment, Raczkowski is considered to teach an applicator and compartment as claimed. 
Raczkowski, however, fails to specifically teach that the cutting tool is a cutting tool for foods.

All three references, Boerner, Raczkowski and Duncan are related to cutting tools. Raczkowski and Duncan both disclose that it is known in the art to apply fluid to a cutting blade for the same purpose of reducing friction and heat. Raczkowski discloses that it is known in the art for the fluid to be supplied via an applicator held within a compartment that is mounted to the bottom side of the cutting tool and Duncan discloses that in the food art, the fluid provides reduced friction and heat which allows the quality of the food product to be retained. 
Therefore, it would have been obvious to one of ordinary skill in the art to have the slicer of Boerner include an improvement such as a compartment mounted underneath the slicer retaining an applicator holding fluid that supplies fluid to the cutting edge of the blade as taught by Raczkowski in order to reduced friction and heat generated as taught by both Raczkowski and Duncan so as to preserve the quality of the food product as taught by Duncan.
Raczkowski discloses that the lubricating unit, or applicator is mounted to the cutting tool, wherein the applicator is received in a compartment space on the bottom side of the cutting tool (col 2 lines 5-65; See Figures) and therefore it would have been obvious to mount an applicator in a compartment underneath the slicer (e.g. guide surface) of Boerner as Raczkowski discloses that such placement is suitable for supplying a predetermined amount of fluid held in the applicator to a cutting blade.

Geissler discloses a condiment dispensing utensil, wherein the utensil comprises a pump mechanism for applying fluid to the end of the utensil such that an amount of condiment is dispensed with each bite or scoop of food ([0011]). 
As it is known in the art for a hand held kitchen tool to comprise a stationery pump within the tool as taught by Geissler, it would have been obvious to one of ordinary skill in the art to have a stationery pump mechanism in the slicer of Boerner as Rackowski discloses that it is important to have a pumping means for supplying fluid to the blade and Geissler further teaches that it is known in the art to have a pump mechanism within a tool. Doing so would provide the slicer of Boerner with a mechanism to supply fluid to the blade for all the reasons as stated above. 
Regarding claims 10 and 49, Boerner discloses that the mandolin slicer has a base body, the base body having a top and bottom and an opening from the top to the bottom, wherein the opening is disposed proximate to the blade, but fails to teach the base body further comprising a conduit and a trough, wherein fluid is fed through the conduit to the trough along the cutting edge. 
As stated above, Raczkowski discloses a cutting tool having an applicator mounted to the body of the cutting tool to supply fluid to the cutting blade. Raczkowski 
As Raczkowski discloses that it is known in the art to provide a conduit and trough for dispensing a fluid held in an applicator mounted to the body of a cutting tool, it would have been obvious to one of ordinary skill in the art for the mandolin slicer of Boerner to further comprise a conduit and trough as part of the base body for supplying fluid through the conduit and trough to the cutting edge in Boerner. Doing so would enable the mandolin slicer to have a means for supplying fluid to the cutting edge for the same reasons as stated above.
Regarding claims 12 and 50, the prior art teaches that the opening is adjacent the blade so as to supply fluid to the cutting edge.  Raczkowski further teaches that the opening is at one end of the blade (See Figure 1). 
Therefore, it would have been obvious to have the opening in Boerner at one end of the blade as such opening placement is known in the art to be suitable for supplying fluid to the blade.
Further, the examiner notes that the location of the opening on the base body is merely a rearrangement of parts and obvious to one of ordinary skill as the exact location still provides fluid to the blade. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.) 
Regarding claim 46, Raczkowski further teaches that the holding means comprises a bracket that is mounted to the cutting tool by a variety of means, such as a suitable rivet, screw or clamping set (col 3 lines 1-10), which correspond to applicant’s latching elements. 
It would have been obvious to one of ordinary skill in the art to further provide the mandolin slicer of Boerner with a holding means comprising latching elements similar to what is taught by Raczkowski. Doing so would yield the predictable result of ensuring the holding means secures the applicator onto the base body.  
Regarding claims 51-52, Boerner discloses a mandolin kitchen slicer for manually cutting fruits and vegetables having a base body, a guide surface on the base on which fruits and vegetables are manually moved to and fro, a stationery blade connected to the body having a cutting edge and frictional surface that is offset in relation to the guide surface so as to form a gap between the guide surface and the cutting edge. Boerner further teaches that the offset distance determines the thickness of the food cut with the blade (col 6 line 55 – col 7 line 20, See Figures).
While Boerner discloses a mandolin slicer are described above, Boerner fails to teach that the slicer includes an applicator apart from the blade to supply a fluid to a cutting edge of the blade.
Raczkowski discloses a cutting tool that has lubricating unit (10) mounted to the body of the cutting tool for holding a lubrication fluid that is applied to the cutting blade to reduce heat generated from friction (col 2 lines 5-65; See Figures). Raczkowski 
Raczkowski, however, fails to specifically teach that the cutting tool is a cutting tool for foods.
Duncan discloses a meat slicing apparatus, wherein the meat slicer has an improvement by applying a continuous stream of cold water to the knife to cool the knife and prevent friction and heat so as to retain the quality of the food it is cutting (col 1 lines 45-55, col 3 lines 30-65; See Figures). 
All three references, Boerner, Raczkowski and Duncan are related to cutting tools. Raczkowski and Duncan both disclose that it is known in the art to apply fluid to a cutting blade for the same purpose of reducing friction and heat. Raczkowski discloses 
Therefore, it would have been obvious to one of ordinary skill in the art to have the slicer of Boerner include an improvement such as a compartment mounted underneath the slicer retaining an applicator holding fluid that supplies fluid to the cutting edge of the blade as taught by Raczkowski in order to reduced friction and heat generated as taught by both Raczkowski and Duncan so as to preserve the quality of the food product as taught by Duncan.
Raczkowski discloses that the lubricating unit, or applicator is mounted to the cutting tool, wherein the applicator is received in a compartment space on the bottom side of the cutting tool (col 2 lines 5-65; See Figures) and therefore it would have been obvious to mount an applicator in a compartment underneath the slicer (e.g. guide surface) of Boerner as Raczkowski discloses that such placement is suitable for supplying a predetermined amount of fluid held in the applicator to a cutting blade.
Raczkowski further teaches that the applicator comprises a pump that supplies fluid from the applicator to a region approximate the cutting edge of the blade (col 4 lines 15-25) and therefore it further would have been obvious to have a pump means in the slicer of Boerner for the same reasons as stated above. While Rackowski teaches a pump means, Raczowski teaches that the pumping means is due to the reciprocating motion of the moving blade. 

As it is known in the art for a hand held kitchen tool to comprise a stationery pump within the tool as taught by Geissler, it would have been obvious to one of ordinary skill in the art to have a stationery pump mechanism in the slicer of Boerner as Rackowski discloses that it is important to have a pumping means for supplying fluid to the blade and Geissler further teaches that it is known in the art to have a pump mechanism within a tool. Doing so would provide the slicer of Boerner with a mechanism to supply fluid to the blade for all the reasons as stated above. 
Boerner discloses that the mandolin slicer has a base body, the base body having a top and bottom and an opening from the top to the bottom, wherein the opening is disposed proximate to the blade, but fails to teach the base body further comprising a conduit and a trough, wherein fluid is fed through the conduit to the trough along the cutting edge. 
As stated above, Raczkowski discloses a cutting tool having an applicator mounted to the body of the cutting tool to supply fluid to the cutting blade. Raczkowski further teaches that the fluid is fed through a tube (e.g. conduit) that extends the length of the base body to a nozzle, (corresponding to applicant’s trough and outlet) that empties adjacent the blade, or cutting edge (col 2 lines 5-65; See Figures).
As Raczkowski discloses that it is known in the art to provide a conduit and trough for dispensing a fluid held in an applicator mounted to the body of a cutting tool, it would have been obvious to one of ordinary skill in the art for the mandolin slicer of .


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues that Raczkowski and Duncan are not analogous art. Applicant states that they are not in the same field of endeavor as they are directed towards cutting tools with high speed blades and not a manual knife and a mandolin slicer. Applicant additionally states that the prior art solve different problems than the instant invention. 
This is not found persuasive as prior art is considered to be analogous if it meets one of two criteria, either that it is in the same field of endeavor, or it is pertinent to the problem solved by the inventor. 
 The examiner notes that the field of endeavor is that of known cutting tools. 
Raczkowski is being relied upon to show that it is known in the art to provide an applicator mounted to a cutting tool that supplies fluid to the cutting blade to reduce heat and friction generated by the cutting blade. Therefore, as Raczkowski is directed towards a cutting tool, therefore the same field of endeavor, and further teaches solving the problem of supplying fluid to a cutting blade, Raczkowski is considered to be analogous art. . 

Regarding applicant’s arguments that adding moving blades to Boerner would alter the fundamental structure and operation, the examiner notes that the obviousness rejection is not being relied upon to add moving blades to Boerner.
The secondary references are being relied upon to show that it is known in the art to add fluid to a cutting blade to reduce heat and friction generated in order to preserve the quality of food. While the secondary references teach moving blades, it would have been obvious to add fluid to the stationery blade of Boerner as there is friction generated between the blade and the food product that slides back and forth on the mandolin slicer of Boerner and therefore would fluid applied to the blade would aid is reducing such friction and heat generated from the to and fro motion of slicing. 
Applicant’s arguments on page 9 that applicant has demonstrated that the problem of the user’s application of normal force caused increased friction over the blade is not found persuasive, as the cited prior art clearly recognizes the problem of friction over blades when food is moved back and forth on the blade. Duncan discloses a meat slicing apparatus, wherein the meat slicer has an improvement by applying a continuous stream of cold water to the knife to cool the knife and prevent friction and heat so as to retain the quality of the food it is cutting (col 1 lines 45-55, col 3 lines 30-65; See Figures). Therefore, the problem applicant’s is referring to is not new and has been solved by the application of fluid to the blade, which is taught by the cited prior art.
Applicant’s arguments that the prior art does not teach an applicator apart from the stationary blade have been fully considered but were not found persuasive. 
It is clear from Fig. 1 of Raczkowski that the applicator is “apart” from the blade, as they show the spray coming from the applicator onto the blade. Further, the “bottom” of Raczkowski is on the cutting side. The examiner notes that the claimed compartment is just on the bottom side of the mandolin. As stated in MPEP 2144.04 VI: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). The placement of the compartment is an obvious design choice. Whether the compartment is on the “front” like in Raczkowski, or on the bottom, the compartment is merely a tank of fluid that is put where there is space and continues to function the same at any location.  Applicant is merely “moving around” parts of the prior art that are known in the prior art. The function of the part disclosed in the prior art remains the same and therefore the claimed mandolin slicer is merely an obvious variant over the prior art.
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/STEPHANIE A COX/Primary Examiner, Art Unit 1791